 

Exhibit 10.3

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (as the same may be amended,
restated, supplemented or otherwise modified from time to time hereafter, this
“Agreement”) is effective as of April 12, 2017 (the “Effective Date”), and is
entered into by and between Juniper Pharmaceuticals, Inc., a Delaware
corporation having its corporate offices at 33 Arch St, Suite 3110, Boston, MA,
02110 (the “Company”), and Bridget A. Martell, MD MA (“Executive”).

WITNESSETH:

WHEREAS, the Company wishes to continue to employ Executive on the terms and
conditions set forth in this Agreement; and

WHEREAS, the Company and Executive desire to enter into this Agreement so the
rights, duties, benefits, and obligations of each regarding Executive’s
employment for and by the Company will be fully set forth under the terms and
conditions stated within this Agreement;

NOW THEREFORE, in consideration of the mutual promises and undertakings
hereunder, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

1. At-will.  Executive’s employment will continue to be “at will.”  Either the
Executive or the Company may terminate the Executive’s employment with the
Company at any time for any or no reason, with or without notice.  Nothing in
this Agreement or in any other statement shall be interpreted to be in conflict
with or to eliminate or modify in any way the employment-at-will status of the
Executive.

2. Title, Duties.

(a) Executive shall continue to be the Chief Medical Officer and Senior Vice
President, Clinical Program Development of the Company.  Executive will perform
duties customarily associated with such position, including, but not limited to,
duties relating to the management of the overall drug development program,
medical affairs, and identification, evaluation and development of new product
opportunities for the Company and its affiliates,, and such other duties
commensurate with the job description as may be assigned to Executive from time
to time by the chief executive officer of the Company (the “Company
CEO”).  Executive’s primary work location shall be an office located in
Guildford, Connecticut; provided, however, that Executive will be expected to
travel to the Company’s offices located in Boston, Massachusetts and Nottingham,
UK to conduct business as needed.

(b) Except as provided in the following sentence, Executive agrees to devote her
entire business time and attention to the performance of her duties under this
Agreement.  The Company acknowledges that Executive currently serves as Clinical
Associate Professor, Yale University School of Medicine, and will complete
current

 

--------------------------------------------------------------------------------

 

commitments as a consultant, the details of which have been separately disclosed
to the Company (the “Consulting”).  The Company agrees that Executive may
continue to serve in such roles and that Executive may spend such time as is
reasonably necessary (which in total is 1 - 2 days per month) to continue to
perform her duties for such entities, subject in all respect to the other
provisions of this Agreement.  If Executive ceases to serve in these roles, she
may not serve in any other roles not directly related to her duties to the
Company without the prior written approval of the Company’s board of directors
(the “Board”).  Executive shall perform her duties for the Company to the best
of her ability and shall use her best efforts to further the interests of the
Company.  Executive acknowledges she will be required to travel as reasonably
necessary to perform the services required of her under this
Agreement.  Executive represents and warrants to the Company that she is able to
enter into this Agreement and that her ability to enter into this Agreement and
to fully perform her duties hereunder are not limited or restricted by any
agreements or understandings between Executive and any other person.  For the
purposes of this Agreement, the term “person” means any natural person,
corporation, partnership, limited liability partnership, limited liability
company, or any other entity of any nature.  Neither the Company nor Executive
is currently aware of any conflict of interest that might exist as a result of
Executive’s involvement with Yale University School of Medicine or the
Consulting.  If, however, the Company, in its reasonable discretion as
determined by the Board of Directors at a meeting of the Board at which
Executive is presented an opportunity to personally address the Board,
determines that a conflict of interest exists between Executive’s employment
with the Company and Executive’s involvement with Yale University School of
Medicine or the Consulting or any other such role she subsequently serves in,
then the Company may require that Executive resign from such other role, or take
such other action as the Company determines to resolve such conflict of
interest.  Executive further agrees to promptly notify the Company if Executive
becomes aware of any real or perceived conflict of interest between her role
with the Company and her involvement with any other person.

(c) Executive will observe the rules, regulations, policies and/or procedures
which the Company may now or hereafter establish governing the conduct of its
business, except to the extent that any such rules, regulations, policies and/or
procedures may be inconsistent with the terms of this Agreement, in which case
the terms of this Agreement shall control.

3. Employment Contract.  The Company and Executive acknowledge that the terms of
her employment are set forth in this Agreement.  If Executive’s employment
terminates for any reason, Executive shall not be entitled to any payments,
benefits, damages, awards or compensation other than as provided in this
Agreement.

4. Compensation.

(a) Subject to tax withholdings and other legally required deductions, the
Company will pay Executive an annual base compensation of $ 360,000 to be paid
in accordance with the Company’s normal payroll practices during the term of
this Agreement (“Base Salary”).  Executive acknowledges and understands that her
position of employment with the Company is considered “exempt,” as that term is
defined under

- 2 -

--------------------------------------------------------------------------------

 

the Fair Labor Standards Act and applicable state or local law.  As an exempt
employee, Executive is not eligible to receive overtime pay.

(b) In addition to Base Salary, Executive shall be eligible to receive an annual
performance bonus as the Board shall, in its sole discretion, deem appropriate
based upon the parameters and criteria contained in the Company’s bonus plan and
in consultation with the Company’s CEO, which shall range from 0% to 150% of
targeted levels, depending on the degree of attainment of pre-established
Company goals for a particular year.  Executive’s target bonus is equal to 40%
of her Base Salary as then in effect.  The annual performance bonus if any,
shall be paid no later than March 15 following the end of each calendar year in
which such bonus was earned.

(c) Executive shall also be eligible in the sole discretion of the Board or the
Compensation Committee of the Board (or any committee of the Board that shall
replace such committee) to participate in the Company’s stock option plan as is
from time to time in effect, subject to the terms and conditions of such
plan.  The Executive received an initial grant of 60,000 options to purchase
shares of the Company’s stock on January 6, 2015 (the “Grant Date”), which
options have a life of seven years and vest at the rate of one-quarter on each
of the first four anniversaries of the Grant Date.

(d) In addition, Executive will be eligible to receive reimbursement for travel
and living expenses incurred in accordance with the Company’s business travel
policy.

5. Benefits.

(a) Executive and Executive’s eligible dependents shall be eligible for all
employee benefit programs (including any 401 (k), group life insurance, group
medical, dental and vision, and short-term and long-term disability policies,
plans and programs) generally available to other executive level employees of
the Company.

(b) Executive shall be entitled to accrue paid time off (“PTO”) during the term
of this Agreement in accordance with the Company’s standard policy and in an
amount commensurate with other executive level employees of the Company.

(c) Executive shall be entitled to reimbursement for reasonable business
expenses for travel and entertainment incurred on behalf of the Company and
other business-related expenses, in each case, upon submission of itemized
receipts for such expenses.

6. Termination Upon Death.  Executive’s employment shall terminate immediately
her death.

7. Compensation Upon Termination.

(a) Subject to Section 7(f), if Executive’s employment is terminated by the
Executive’s death or resignation without Good Reason (as that term is defined
below), or if Executive is terminated with or without Cause (as that term is
defined below),

- 3 -

--------------------------------------------------------------------------------

 

Executive shall be entitled to receive (i) the Base Salary through the effective
date of termination together with any accrued but unused vacation pay and (ii)
in the case of a termination without Cause, the Company shall pay to Executive
an additional six (6) months of her final Base Salary, which shall be paid to
her within 60 days after the date of termination, subject to Paragraph 7(f) and
the amount equivalent to six (6) months of the Company’s portion of medical and
dental benefits if these benefits were elected.  Such payment shall be
conditioned upon execution and non-revocation by Executive of a release of the
Company which the Company shall present to Executive and which Executive shall
sign no later than 30 days after the date of termination.  Executive shall not
be entitled to any annual performance bonus for the year in which such
termination occurs.

(b) For the purposes of clause (a) above, “Cause” shall mean (i) willful
misconduct by the Executive which is seriously harmful to the Company’s current
and lawful business interests, (ii) Executive’s conviction of a felony or
misdemeanor, or (iii) Executive’s refusal to carry out the directives of the
Company CEO.

(c) Subject to Section 7(f), Executive may terminate her employment hereunder
with Good Reason, provided that Executive has first provided written notice of
such reason to the Company no later than thirty (30) days after the event or
occurrence constituting Good Reason first arises, with such notice affording the
Company thirty (30) days, from the date of the Company’s receipt of such notice,
to cure the deficiency, and further provided that, upon such cure by the
Company, “Good Reason” shall not be deemed to exist for purposes of this
Agreement.  In the event Executive terminates her employment with Good Reason,
the Company shall pay to Executive (i) the Base Salary through the effective
date of termination together with any accrued but unused vacation pay and (ii)
an additional six (6) months of her final Base Salary, which shall be paid to
her within 60 days after the date of termination, subject to Paragraph 7(f) and
the amount equivalent to six (6) months of the Company’s portion of medical and
dental benefits if these benefits were elected.  Such payment shall be
conditioned upon execution and non-revocation by Executive of a release of the
Company which the Company shall present to Executive and which Executive shall
sign no later than 30 days after the date of resignation or
termination.  Executive shall not be entitled to any annual performance, bonus
for the year in which such termination occurs.  For the purposes of this clause
(c), “Good Reason” shall mean the occurrence of either of the following events
without the consent of Executive:  (a) a material breach of this Agreement by
the Company; or (b) a material reduction in Executive’s responsibility,
authority, or duties relative to Executive’s responsibility, authority or duties
as outlined in Paragraph 2 above; or (c) a requirement for permanent relocation.

(d) If Executive is terminated without Cause or resigns with Good Reason, in
either case within twenty-four (24) months after a Change of Control as defined
below, the Company shall pay to Executive: (i) the Base Salary through the
effective date of termination together with any accrued but unused vacation pay
and (ii) an additional twelve (12) months of her final Base Salary, twelve (12)
months of her target annual performance bonus in accordance with Paragraph 4(b),
and the amount equivalent to twelve (12) months of the Company’s portion of
medical and dental benefits if these

- 4 -

--------------------------------------------------------------------------------

 

benefits were elected, which Base Salary, accrued Bonus and the amount
equivalent to twelve (12) months of the Company’s portion of medical and dental
benefits shall be paid to her within 60 days after the date of termination,
subject to aph

Such payment shall be conditioned upon execution and non-revocation by Executive
of a release of the Company which the Company shall present to Executive and
which Executive shall sign no later than 30 days after the date of resignation
or termination.  In addition, as of the date of termination Executive shall
fully vest in all equity granted to her by the Company on or after March 3,
2017. To avoid doubt, the compensation under this Paragraph 7(d) is in place of,
and not in addition to, Paragraph 7(a) and (c).  

(e) For the purposes of clause (d) above, a “Change of Control” shall occur if
an entity, or a group of entities acting together, acquires control of 50% or
more of the Company’s voting securities with the power to elect a majority of
the Board of Directors.

(f) Notwithstanding anything contained herein to the contrary, all payments and
benefits under this Paragraph 7 shall be paid or provided only at the time of a
termination of the Executive’s employment that constitutes a “separation from
service” from the Company within the meaning of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”) and the regulations and guidance
promulgated thereunder (determined after applying the presumptions set forth in
Treas. Reg. Section 1.409A-1(h)(1)). Further, if the Executive is a “specified
employee” as such term is defined under Section 409A of the Code, any payments
described in this Paragraph 7 shall be delayed for a period of six (6) months
following the Executive’s separation from service to the extent and up to the
amount necessary to ensure such payments are not subject to the penalties and
interest under Section 409A of the Code.

8. No Competition.  Executive agrees that during the period of her employment by
the Company and for a period of one year after the termination of her
employment, Executive will not, without the Company’s prior written consent,
engage in any employment or other activity for any person, company or entity
engaged in any business that is directly competitive with products that the
Company is either developing or marketing at the time of the Executive’s
termination of employment.

9. Confidentiality.  

(a) The Employee Proprietary Information and Inventions Agreement between the
Company and Executive remains in full effect, is hereby reaffirmed,  is attached
hereto as Exhibit A and is incorporated by reference as if fully set forth
herein.

(b) Protected Disclosures.  Executive understands that nothing contained in this
Agreement limits Executive’s ability to communicate with any federal, state or
local governmental agency or commission, including to provide documents or other
information, without notice to the Company.  Executive also understands that
nothing in this Agreement limits Executive’s ability to share compensation
information concerning Executive or others, except that this does not permit
Executive to disclose compensation

- 5 -

--------------------------------------------------------------------------------

 

information concerning others that Executive obtains because Executive’s job
responsibilities require or allow access to such information.

(c) Defend Trade Secrets Act of 2016.  Executive understands that pursuant to
the federal Defend Trade Secrets Act of 2016, Executive shall not be held
criminally or civilly liable under any federal or state trade secret law for the
disclosure of a trade secret that (a) is made (i) in confidence to a federal,
state, or local government official, either directly or indirectly, or to an
attorney; and (ii) solely for the purpose of reporting or investigating a
suspected violation of law; or (b) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal.

10. Indemnification.  The Indemnification Agreement between the Company and
Executive, is attached hereto as Exhibit B and incorporated by reference as if
fully set forth herein.

11. Cooperation.  Executive agrees to cooperate on a reasonable basis in the
truthful and honest prosecution and/or defense of any claim in which the
Company, its affiliates, and/or its subsidiaries may have an interest (subject
to reasonable limitations concerning time and place), which may include without
limitation making herself available on a mutually agreed, reasonable basis to
participate in any proceeding involving the Company, its affiliates, and/or its
subsidiaries, allowing herself to be interviewed by representatives of the
Company, its affiliates, and/or its subsidiaries without asserting or claiming
any privilege against the Company, its affiliates, and/or its subsidiaries,
appearing for depositions and testimony without requiring a subpoena and without
asserting or claiming any privilege against the Company, its affiliates, and/or
its subsidiaries, and producing and/or providing any documents or names of other
persons with relevant information without asserting or claiming any privilege
against the Company, its affiliates, and/or its subsidiaries; provided that, if
such services are required after termination of this Agreement, the Company, its
affiliates, and/or its subsidiaries shall provide Executive with reasonable
compensation for the time actually expended in such endeavors and shall pay her
reasonable expenses incurred at the prior and specific request of the Company,
its affiliates, and/or its subsidiaries.

Nothing in this provision shall be construed or applied so as to obligate
Executive to violate the law or any legal obligation.  Further, nothing in this
Agreement shall be construed as, or shall interfere with, abridge, limit,
restrain, or restrict Executive’s right to communicate with any federal, state,
or local government agency charged with the enforcement and/or investigation of
claims of discrimination, harassment, retaliation, improper wage payments, or
any other unlawful employment practices under federal, state, or local law, or
to file a charge, claim, or complaint with, or participate in or cooperate with
any investigation or proceeding conducted by, any such agency.

12. Remedies.  Executive acknowledges and agrees that the Company’s remedy at
law for a breach or threatened breach of the provisions of this Agreement would
be inadequate and, in recognition of this fact, in the event of a breach or
threatened breach by Executive of any provision of this Agreement, it is agreed
that, in addition to any available remedy at law, the Company shall be entitled
to, without posting any bond, specific performance, a temporary restraining
order, a temporary or permanent injunction, or any other equitable relief or
remedy

- 6 -

--------------------------------------------------------------------------------

 

which may then be available; provided, however, nothing herein shall be deemed
to relieve the Company of its burden to prove grounds warranting such relief nor
preclude Executive from contesting such grounds or facts in support
thereof.  Nothing herein contained shall be construed as prohibiting the Company
from pursuing any other remedies available to it for such breach or threatened
breach thereof.

13. Applicable Laws and Consent to Jurisdiction.  The validity, construction,
interpretation, and enforceability of this Agreement shall be determined and
governed by the laws of the Commonwealth of Massachusetts without giving effect
to the principles of conflicts of law.  For the purpose of litigating any
dispute that arises under this Agreement, the parties hereby consent to
exclusive jurisdiction of, and agree that such litigation shall be conducted in,
any state or federal court located in the Commonwealth of Massachusetts.

14. Severability.  The provisions of this Agreement are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.  The parties agree that the covenants set forth herein are
reasonable.  Without limiting the foregoing, it is the intent of the parties
that the covenants set forth herein be enforced to the maximum degree permitted
by applicable law.  As such, the parties ask that if any court of competent
jurisdiction were to consider any provisions of this Agreement to be overly
broad based on the circumstances at the time enforcement is requested, that such
court “blue pencil” the provision and enforce the provision to the full extent
that such court deems it to be reasonable in scope.

15. Miscellaneous, Waiver.  Executive further agrees that this Agreement,
together with the Exhibits incorporated by reference as if fully set forth
herein, sets forth the entire employment agreement between the Company and
Executive, supersedes any and all prior agreements between the Company and
Executive, and shall not be amended or added to accept in a writing signed by
the Company and Executive.  Neither e-mail correspondence, text messages, nor
any other electronic communications constitutes a writing for purposes of this
Section 15 of the Agreement.  Executive understands that she may not assign her
duties and obligations under this Agreement to any other party and that the
Company may, at any time and without further action or the consent of the
Executive, assign this Agreement to any of its affiliated companies.  In
entering into and performing under this Agreement, neither the Company nor
Executive has relied upon any promises, representations, or statements except as
expressly set forth herein.

16. Counterparts.  This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original and all of which taken together shall
constitute one and the same agreement.

17. Successors and Assigns.  This Agreement shall be binding on the successors
and heirs of Executive and shall inure to the benefit of the successors and
assigns of the Company.

18. Notices.  Any notice required or permitted hereunder shall be in writing and
shall be sufficiently given if personally delivered or if sent by registered or
certified mail, postage prepaid, with return receipt requested, addressed:  (a)
in the case of the Company, to Juniper Pharmaceuticals, Inc., at 33 Arch St,
Suite 3110, Boston, MA, 02110, attn.: Company CEO, and (b) in the case of
Executive, to Executive’s last known address as reflected in the Company’s

- 7 -

--------------------------------------------------------------------------------

 

records, or to such other address as Executive shall designate by written notice
to the Company.  Any notice given hereunder shall be deemed given at the time of
receipt thereof by the person to whom such notice is given.

19. Limitation on Payments.

(a) In the event that the post-termination payments and other benefits provided
for in the Agreement or otherwise payable to Executive (i) constitute “parachute
payments” within the meaning of Section 280G of the Code and (ii) but for this
Paragraph 19, would be subject to the excise tax imposed by Section 4999 of the
Code, then Executive’s post-termination payments benefits will be either: (a)
delivered in full, or delivered as to such lesser extent which would result in
no portion of such post-termination payments or other post-termination benefits
being subject to the excise tax under Section 4999 of the Code, whichever of the
foregoing amounts, taking into account the applicable federal, state and local
income taxes and the excise tax imposed by Section 4999 of the Code, results in
the receipt by Executive on an after-tax basis, of the greatest amount of
post-termination payments or benefits, notwithstanding that all or some portion
of such post-termination payments or benefits may be taxable under Section 4999
of the Code. If a reduction in the severance and other benefits constituting
“parachute payments” is necessary so that no portion of such post-termination
payments or benefits is subject to the excise tax under Section 4999 of the
Code, the reduction shall occur in the following order: (i) reduction of the
post-termination payments under Paragraph 7; (ii) reduction of other cash
payments, if any; (iii) cancellation of accelerated vesting of equity awards;
and (iv) reduction of continued employee benefits. In the event that
acceleration of vesting of equity award compensation is to be reduced, such
acceleration of vesting shall be cancelled in the reverse order of the date of
grant of Executive’s equity awards. If two or more equity awards are granted on
the same date, each award will be reduced on a pro-rata basis. In no event shall
the Executive have any discretion with respect to the ordering of payment
reductions.

(b) Unless the Company and Executive otherwise agree in writing, any
determination required under this Paragraph 19 will be made in writing by an
independent firm immediately prior to Change of Control (the “Firm”), whose
determination will be conclusive and binding upon Executive and the Company. For
purposes of making the calculations required by the Paragraph 19, the Firm may
make reasonable assumptions and approximations concerning applicable taxes and
may rely on reasonable, good faith interpretations concerning the application of
Sections 280G and 4999 of the Code. The Company and Executive will furnish to
the Firm such information and documents as the Firm may reasonably request in
order to make a determination. The Company will bear all costs the Firm may
reasonably incur in connection with any calculations contemplated by the
Paragraph 19.

- 8 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the dates set
forth below.

 

EXECUTIVE

 

JUNIPER PHARMACEUTICALS, INC.

 

 

 

/s/ Bridget A. Martell

 

/s/ Alicia Secor

 

 

 

Bridget A. Martell, MD MA

 

Alicia Secor

President and Chief Executive Officer

 

 

 

Date:  April 12, 2017

 

Date: April 13, 2017

 

 

 

- 9 -

--------------------------------------------------------------------------------

 

Exhibit A

EMPLOYEE PROPRIETARY INFORMATION

AND INVENTIONS AGREEMENT

This Employee Proprietary Information and Inventions Agreement (the “Agreement”)
is made as of January 5, 2014, between Bridget A. Martell, MD MA (referred to
below as “I”, “My”, “Myself, or “Me”) and Juniper Pharmaceuticals, having an
office at 33 Arch Street, Boston, MA, 02109 (referred to below together with its
subsidiaries and affiliates as the “Company”).

RECITALS

A. The Company is engaged in a continuous program of research, development,
production, distribution, and marketing with respect to its present and future
business; and

B. I understand that My employment with the Company creates a relationship of
confidence and trust between the Company and Me with respect to any
information:  (a) applicable to the business of the Company, or (b) applicable
to the business of any client or customer of the Company, that may be made known
to Me by the Company, any client or customer of the Company, or learned by Me
during the period of My employment.  I understand that this information
constitutes a very valuable asset of the Company.

NOW, THEREFORE, in consideration of My employment by the Company and the salary
and other employee benefits I will receive from the Company for My service,
which in all cases are subject to Section 10(a) of this Agreement, I hereby
agree as follows:

1. Proprietary Information.  The Company possesses and will come to possess
information that has been created, discovered or developed, or has otherwise
become known to the Company (including without limitation, information created,
discovered, developed or made known by or to Me arising out of My employment by
the Company), and/or in which property rights have been assigned or otherwise
conveyed to the Company, which information has commercial value in the business
in which the Company is engaged.  All of the aforementioned information is
hereinafter called “Proprietary Information.” Any information disclosed to Me or
to which I have access (whether I or others originated it) during the time I am
employed by the Company, that the Company or I reasonably consider Proprietary
Information or that the Company treats as Proprietary Information, will be
presumed to be Proprietary Information.

By way of illustration, but not limitation, Proprietary Information includes
trade secrets, processes, formulae, data and know-how, improvements, inventions,
techniques, marketing plans, strategies, forecasts, customer lists, and finance
and business systems.

(a) Company as Sole Owner.  I agree and acknowledge that all Proprietary
Information, and all Inventions (defined below in Section 5(a) of this
Agreement), shall be the sole property of the Company and its assigns, and the
Company and its assigns shall be the sole owner of all patents and trade secrets
and any other rights in connection therewith.

 

--------------------------------------------------------------------------------

 

(b) Assignment of Rights; Obligation of Confidentiality.  I hereby assign to the
Company any rights I may have or acquire in all Proprietary Information.  At all
times during My employment by the Company and at all times after termination of
such employment, I will keep in confidence and trust all Proprietary Information
and, except as I may be authorized to make disclosure in the ordinary course of
performing My duties as an employee of the Company, I will not disclose, sell,
use, lecture upon or publish any Proprietary Information or anything relating to
it without the prior written consent of the Company.

2. Retention of Rights.  Notwithstanding any other provision hereof, nothing in
this Agreement shall be construed as, or shall interfere with, abridge, limit,
restrain, or restrict My right:  (i) to engage in any activity or conduct
protected by Section 7 or any other provision of the National Labor Relations
Act; or (ii) to communicate with any federal, state, or local government agency
charged with the enforcement and/or investigation of claims of discrimination,
harassment, retaliation, improper wage payments, or any other unlawful
employment practices under federal, state, or local law, or to file a charge,
claim, or complaint with, or participate in or cooperate with any investigation
or proceeding conducted by, any such agency.

3. Other Proprietary Rights.  All documents, data, records, apparatus,
equipment, chemicals, molecules, organisms, and other physical property, whether
or not pertaining to Proprietary Information, furnished to Me by the Company or
produced by Me or others in connection with My employment shall be and remain
the sole property of the Company and shall be returned promptly to the Company
as and when requested by the Company.  Should the Company not so request, I
shall return and deliver all such property upon termination of My employment by
Me or the Company for any reason and I will not take with Me any such property
or any reproduction of such property upon such termination.

4. No Solicitation.  I agree that for a period of one (1) year following
termination of My employment, I will not solicit or in any manner encourage any
employee of the Company to leave the Company’s employ.

5. Obligations Regarding Inventions.

(a) I will promptly disclose to the Company, or any persons designated by it,
and will not use Myself or disclose to anyone else at any time during or after
My employment without the prior written consent of the Company, all
improvements, inventions, formulae, processes, techniques, know-how and data
(whether or not they can be patented, trademarked or copyrighted), made,
conceived, reduced to practice or learned by Me, either alone or jointly with
others, during the period of My employment, which are related to or useful in
the business of the Company, or which the Company would be interested in, or
result from tasks assigned to Me by the Company, or result from use of any
premises owned, leased or contracted for by the Company (all said improvements,
inventions, formulae, processes, techniques, know-how, and data initiated or
developed during My employment shall be collectively hereinafter called
“Inventions”); such disclosure shall continue after termination of My employment
with the Company with respect to any Invention, which in all cases are subject
to Section 5(c) of this Agreement.

- 11 -

--------------------------------------------------------------------------------

 

(b) Company Sole Owner of Patent Rights.  I will promptly and fully disclose the
existence and describe the nature of any such Invention to the Company in
writing and without request.  I agree that all Inventions shall be the sole
property of the Company and its assigns, and the Company and its assigns shall
be the sole owner of all patents, copyrights, trade secrets, and other
intellectual property rights (collectively, “Patent Rights”) in connection
therewith.  I will, with respect to any such Invention, keep current, accurate
and complete records that will belong to the Company and will be kept stored on
the Company premises while I am employed by the Company and shall be turned over
to the Company immediately upon termination of My employment.

(c) Assignment of Inventions and Patent Rights; Duty to Cooperate.  I hereby
assign to the Company any rights I may have or acquire in all Inventions.  I
further agree as to all Inventions and Proprietary Information to assist the
Company in every proper way (but at the Company’s expense) to obtain and from
time to time enforce Patent Rights regarding the Inventions or Proprietary
Information in any and all countries, and to that end I will execute all
documents for use in applying for and obtaining such patents or copyrights
thereon and enforcing same, as the Company may desire, together with any
assignments thereof to the Company or entities or persons designated by it.  I
agree further that these obligations to assist the Company in obtaining and
enforcing Patent Rights in any and all countries shall continue beyond the
termination of My employment, in return for which assistance after termination
the Company shall compensate Me at a reasonable rate for time actually spent by
Me at the Company’s request on such assistance.

6. Prior Inventions List. [Please initial one of the following two entries.]

             As a matter of record, I have attached hereto a complete list of
all inventions or improvements relevant to the subject matter of My employment
by the Company which have been made or conceived or first reduced to practice by
Me alone or jointly with others prior to My employment by the Company which I
desire to remove from the operation of this Agreement; and I warrant that such
list is complete.

     X     No such list is attached to this Agreement, and I represent that I
have made no such inventions or improvements prior to or My employment by the
Company.

7. No Breach of Confidentiality.  I represent that My performance of all terms
of this Agreement and that My employment by the Company does not and will not
breach any obligation of confidentiality that I have to others, which existed
prior to My employment by the Company.  I have not brought or used, and will not
bring with Me to the Company or use any equipment, supplies, facility or trade
secret information of any former employer or any other person, which information
is not generally available to the public, unless I have obtained written
authorization for their possession and use, and promptly provided such written
authorization to the Company.  I have not entered into, and I agree I will not
enter into, any agreement either written or oral in conflict with this
Agreement.

8. Injunctive Relief.  I acknowledge and agree that the Company’s remedy at law
for a breach or threatened breach of any of the provisions of this Agreement
would be inadequate and, in recognition of that fact, in the event of any such
breach or threatened breach, I agree that, in

- 12 -

--------------------------------------------------------------------------------

 

addition to its remedy at law, the Company shall be entitled to equitable relief
in the form of specific performance, a temporary restraining order, a temporary
or permanent injunction or any other equitable remedy that may then be
available.  Nothing herein contained shall be construed as prohibiting the
Company from pursuing any other remedies available to it for such breach or
threatened breach.

9. Not Debarred.  I warrant and represent that I have never been, and am not
currently an individual who has been, debarred by the United States Food and
Drug Administration (“FDA”) pursuant to 21 U.S.C. §335a (a) or (b) (“Debarred
Individual”) from providing services in any capacity to a person that has an
approved or pending drug product application.  I further warrant and represent
that I have no knowledge of any FDA investigations of, or debarment proceedings
against, Me or any person or entity with which I am, or have been, associated,
and I will immediately notify the Company if I become aware of any such
investigations or proceedings during the term of My employment with the Company.

10. Miscellaneous Provisions.

(a) Employment.  Nothing in this Agreement shall alter My “at will” employee
status or be construed to create a specific term of employment or a promise of
continued employment.  Either I or the Company may terminate the employment
relationship for any reason at any time, with or without notice.

(b) Enforceability.  If one or more of the provisions contained in this
Agreement shall, for any reason, be held to be excessively broad as to scope,
activity, subject or otherwise, so as to be unenforceable at law, such provision
or provisions shall be construed by the appropriate judicial body by limiting or
reducing it or them, so as to be enforceable to the maximum extent compatible
with then applicable law.  If any provision of this Agreement shall be declared
invalid, illegal or unenforceable, such provision shall be severed and all
remaining provisions shall continue in full force and effect.

(c) Assignment.  This Agreement is not assignable by Me without the written
consent of the Company, which consent may be withheld for any reason or no
reason.  In light of the very personal and critical nature of this Agreement, I
recognize that it is unlikely such consent would ever be granted.

(d) Entire Agreement.  This Agreement contains the entire agreement between Me
and the Company with respect to the subject matter of this Agreement.  This
Agreement may be amended only by a written instrument signed by Me and the
Company.

(e) Effective Date.  This Agreement shall be effective as of the Effective Date.

(f) Binding Effect.  This Agreement shall be binding upon Me, My heirs,
executors, assigns and administrators and shall inure to the benefit of the
Company, its successors and assigns.

(g) Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Massachusetts without regard to
its rules on conflicts of law.

- 13 -

--------------------------------------------------------------------------------

 

 

JUNIPER PHARMACEUTICALS, INC.

 

EXECUTIVE

 

 

 

/s/ Frank C. Condella Jr.

 

/s/ Bridget A. Martell

 

 

 

Frank C. Condella Jr.

President and Chief Executive Officer

 

Bridget A. Martell

 

 

 

- 14 -

--------------------------------------------------------------------------------

 

Exhibit B

INDEMNIFICATION AGREEMENT

 

This Agreement (“Agreement”) is made and entered into as of the 5th day of
January 2015, by and between Columbia Laboratories, Inc., a Delaware corporation
(the “Corporation”) and Bridget A. Martell (“Indemnitee”).

WHEREAS the Board of Directors (the “Board”) has determined that the best
interests of the Corporation require that persons serving as directors of, and
in other capacities for, the Corporation receive better protection from the risk
of claims and actions against them arising out of their service to and
activities on behalf of the Corporation; and

WHEREAS, this Agreement is a supplement to and in furtherance of Article VI of
the amended and restated by-laws of the Corporation, any rights granted by the
Certification of Incorporation of the Corporation and any resolutions adopted
pursuant thereto and shall not be deemed to be a substitute therefore nor to
diminish or abrogate any rights of the Indemnitee thereunder; and

WHEREAS, Indemnitee is willing to serve, continue to serve and take on
additional service for or on behalf of the Corporation on the condition that
Indemnitee be indemnified according to the terms of this Agreement;

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Corporation and Indemnitee do hereby covenant and agree as follows:

Section 1.  Definitions.

For purposes of this Agreement:

(a)“Change in Control” shall be deemed to have occurred if (a) there shall have
consummated (i) any consolidation or merger of Corporation in which Corporation
is not the continuing or surviving entity or pursuant to which shares of
Corporation’s common stock would be converted to cash, securities or other
property, other than a merger of Corporation in which the holders of
Corporation’s common stock immediately prior to the merger have the same
proportionate ownership of common stock of the surviving entity immediately
after the merger, or (ii) any sale, lease, exchange or transfer (in one
transaction or a series of related transactions) of all, or substantially all,
of the assets of the Corporation; or (b) the stockholders of the Corporation
approve a plan or proposal for the liquidation or dissolution of the
Corporation; or (c) any person (as that term is used in Sections 13(d) and
14(d)(z) of the Securities and Exchange Act, as amended (the “Exchange Act”))
shall become a beneficial owner (within the meaning of Rule 13d-2 under the
Exchange Act) of 40% or more of Corporation’s outstanding common stock; or (d)
during any period of two consecutive years, individuals who at the beginning of
such period constitute the entire Board shall cease for any reason to constitute
a majority thereof unless the election, or the nomination for election by
Corporation’s stockholders, of each new director was approved by a vote of at
least 50% of the directors eligible to vote who were directors at the beginning
of the period.

 

--------------------------------------------------------------------------------

 

(b)“Disinterested Director” means a director of the Corporation who is not and
was not a party to the Proceeding in respect of which indemnification is sought
by Indemnitee.

(c)“Effective Date” means the date first written above.

(d)“Expenses” mean all reasonable attorneys’ fees, retainers, court costs,
transcript costs, fees of experts, witness fees, travel expenses, duplicating
costs, printing and binding costs, telephone charges, postage, delivery service
fees and all other disbursements and expenses of the type customarily incurred
in connection with prosecuting, defending, preparing to prosecute or defend,
investigating, or being or preparing to be a witness in a Proceeding.

(e)“Independent Counsel” means a law firm, or a member of a law firm, that is
experienced in matters of corporation law and neither presently is, nor in the
past five years has been, retained to represent:  (i) the Corporation or
Indemnitee in any other matter material to either such party, or (ii) any other
party to the Proceeding giving rise to a claim for indemnification
hereunder.  Notwithstanding the foregoing, the term “Independent Counsel” shall
not include any person who, under the applicable standards of professional
conduct then prevailing, would have a conflict of interest in representing
either the Corporation or Indemnitee in an action to determine Indemnitee’s
rights under this Agreement.

(f)“Proceeding” means an action, suit, arbitration, alternate dispute resolution
mechanism, investigation, administrative hearing or any other proceeding,
whether civil, criminal, administrative or investigative, except one initiated
by an Indemnitee pursuant to Section 11 of this Agreement to enforce
Indemnitee’s rights under this Agreement.

Section 2.  Services by Indemnitee.

Indemnitee agrees to serve as an officer or director of the Corporation, and, at
its request, as a director, officer, employee, agent or fiduciary of certain
other corporations and entities.  Indemnitee may at any time and for any reason
resign from any such position (subject to any other contractual obligation or
any obligation imposed by operation of law).

Section 3.  Indemnification - General.

The Corporation shall indemnify, and advance Expenses to, Indemnitee as provided
in this Agreement to the fullest extent permitted by applicable law in effect on
the date hereof and to such greater extent as applicable law may thereafter from
time to time permit.  The rights of Indemnitee provided under the preceding
sentence shall include, but shall not be limited to, the rights set forth in the
other Sections of this Agreement.

Section 4.  Proceeding Other Than Proceedings by or in the Right of the
Corporation.

Indemnitee shall be entitled to the rights of indemnification provided in this
Section if, by reason of Indemnitee’s employment or service as an officer or
director, Indemnitee is, or is threatened to be made, a party to any threatened,
pending or completed Proceeding, other than a Proceeding brought by or in the
right of the Corporation to procure a judgment in its favor.  Pursuant to this
Section, Indemnitee shall be indemnified against Expenses, judgments, penalties,
fines and amounts paid in settlement, actually and reasonable incurred by
Indemnitee or on

- 16 -

--------------------------------------------------------------------------------

 

Indemnitee’s behalf in connection with any such Proceeding if Indemnitee acted
in good faith and in a manner Indemnitee reasonably believed to be in or not
opposed to the best interests of the Corporation, and, with respect to any
criminal Proceeding, had no reasonable cause to believe Indemnitee’s conduct was
unlawful.

Section 5.  Proceedings by or in the Right of the Corporation.

Indemnitee shall be entitled to the rights of indemnification provided in this
Section if, by reason of her status as an employee or director of the
Corporation, Indemnitee is, or is threatened to be made, a party to any
threatened, pending or completed Proceeding brought by or in the right of the
Corporation to procure a judgment in its favor.  Pursuant to this Section,
Indemnitee shall be indemnified against Expenses, judgments, penalties, fines
and amounts paid in settlement, actually and reasonably incurred by Indemnitee
or on Indemnitee’s behalf in connection with any such Proceeding if Indemnitee
acted in good faith and in a manner Indemnitee reasonably believed to be in or
not opposed to the best interests of the Corporation.  Notwithstanding the
foregoing, no indemnification against such Expenses shall be made in respect of
any claim, issue or matter in any such Proceeding as to which Indemnitee shall
have been adjudged to be liable to the Corporation if applicable law prohibits
such indemnification unless the Court of Chancery of the State of Delaware, or
the court in which such Proceeding shall have been brought or is pending, shall
determine that indemnification against Expenses may nevertheless be made by the
Corporation.

Section 6.  Indemnification for Expenses of a Party Who is Wholly or Partly
Successful.

Notwithstanding any other provision of this Agreement, to the extent that
Indemnitee is, by reason of Indemnitee’s employment or service as an officer or
director, a party to and is successful, on the merits or otherwise, in any
Proceeding, Indemnitee shall be indemnified against all Expenses actually and
reasonably incurred by Indemnitee or on Indemnitee’s behalf in connection
therewith.  If Indemnitee is not wholly successful in such Proceeding but is
successful, on the merits or otherwise, as to one or more but less than all
claims, issues or matters in such Proceeding, the Corporation shall indemnify
Indemnitee against all Expenses actually and reasonably incurred by Indemnitee
or on Indemnitee’s behalf in connection with each successfully resolved claim,
issue or matter.  For the purposes of this Section and without limiting the
foregoing, the termination of any claim, issue or matter in any such Proceeding
by dismissal, with or without prejudice, shall be deemed to be a successful
result as to such claim, issue or matter.

Section 7.  Indemnification for Expenses of a Witness.

Notwithstanding any other provision of this Agreement, to the extent that
Indemnitee is, by reason of Indemnitee’s employment or service as an officer or
director, a witness in any Proceeding, Indemnitee shall be indemnified against
all Expenses actually and reasonably incurred by Indemnitee or on Indemnitee’s
behalf in connection therewith.

Section 8.  Advancement of Expenses.

The Corporation shall advance all Expenses incurred by or on behalf of
Indemnitee in connection with any Proceeding within thirty (30) days after the
receipt by the Corporation of a

- 17 -

--------------------------------------------------------------------------------

 

statement or statement from Indemnitee requesting such advance or advances from
time to time, whether prior to or after final disposition of such
Proceeding.  Such statement or statements shall reasonably evidence the Expenses
incurred by Indemnitee and shall include or be preceded or accompanied by an
undertaking by or on behalf of Indemnitee to repay any Expenses advanced if it
shall ultimately be determined that Indemnitee is not entitled to be indemnified
against such Expenses.

Section 9.  Procedure for Determination of Entitlement to Indemnification.

(a)To obtain indemnification under this Agreement in connection with any
Proceeding, and for the duration thereof, Indemnitee shall submit to the
Corporation a written request, including therein or therewith such documentation
and information as is reasonably available to Indemnitee and is reasonably
necessary to determine whether and to what extent Indemnitee is entitled to
indemnification.  The Secretary of the Corporation shall, promptly upon receipt
of any such request for indemnification, advise the board in writing that
Indemnitee has requested indemnification.

(b)Upon written request by Indemnitee for indemnification pursuant to
Section 9(a) hereof, a determination, if required by applicable law, with
respect to Indemnitee’s entitlement thereto shall be made in such case:  (i) if
a Change in Control shall have occurred, by Independent Counsel (unless
Indemnitee shall request that such determination be made by the Board or the
stockholders in the manner provided for in clauses (ii) or (hi) or this
Section 9(b)) in written opinion to the Board, a copy of which shall be
delivered to Indemnitee; (ii) if a Change of Control shall not have occurred,
(A) by the Board by a majority vote of a quorum consisting of Disinterested
Directors, or (B) if a quorum of the Board consisting of Disinterested Directors
is not obtainable, or even if such quorum is obtainable, if such quorum of
Disinterested Directors so directs, either (x) by Independent Counsel in a
written opinion to the Board, a copy of which shall be delivered to Indemnitee,
or (y) by the stockholders of the Corporation, as determined by such quorum of
Disinterested Directors, or a quorum of the Board, as the case may be; or (iii)
as provided in Section 10(b) of this Agreement.  If it is so determined that
Indemnitee is entitled to indemnification, payment to Indemnitee shall be made
within thirty (30) days after such determination.  Indemnitee shall cooperate
with the persons or entity making such determination with respect to
Indemnitee’s entitlement to indemnification, including providing to such persons
or entity upon request any documentation or information which is not privileged
or otherwise protected from disclosure and which is reasonably available to
Indemnitee and reasonably necessary to such determination.  Any costs or
expenses (including attorneys’ fees and disbursements) incurred by Indemnitee in
so cooperating with the persons or entity making such determination shall be
borne by the Corporation (irrespective of the determination as to Indemnitee’s
entitlement to indemnification) and the Corporation hereby indemnifies and
agrees to hold Indemnitee harmless therefrom.

(c)If required, Independent Counsel shall be selected as follows:  (i) if a
Change of Control shall not have occurred, Independent Counsel shall be selected
by the Board by a majority vote of a quorum consisting of Disinterested
Directors and the Corporation shall give written notice to Indemnitee advising
Indemnitee of the identity of Independent Counsel so selected; or (ii) if a
Change of Control shall have occurred, Independent Counsel shall be selected by
Indemnitee (unless Indemnitee shall request that such selection be made by the

- 18 -

--------------------------------------------------------------------------------

 

Board, in which event (i) shall apply), and Indemnitee shall give written notice
to the Corporation advising it of the identity of Independent Counsel so
selected.  In either event, Indemnitee or the Corporation, as the case may be,
may, within seven (7) days after such written notice of selection shall have
been given, deliver to the Corporation or to Indemnitee, as the case may be, a
written objection to such selection.  Such objection may be asserted only on the
ground that Independent Counsel so selected does not meet the requirements of
“Independent Counsel” as defined in Section 1 of this Agreement, and the
objection shall set forth with particularity the factual basis of such
assertion.  If such written objection is made, Independent Counsel so selected
may not serve as Independent Counsel unless and until a court has determined
that such objection is without merit.  If, within twenty (20) days after
submission by Indemnitee of a written request for indemnification pursuant to
Section 9(a) hereof, no Independent Counsel shall have been selected and not
objected to, either the Corporation or Indemnitee may petition the Court of
Chancery of the State of Delaware, or any court in the Commonwealth of
Massachusetts in which such petition would be cognizable, for resolution of any
objection which shall have been made by the Corporation or Indemnitee to the
other’s selection of Independent Counsel and/or for the appointment as
Independent Counsel of a person selected by such court or by such other person
as such court shall designate, and the person with respect to whom an objection
is so resolved or the person so appointed shall act as Independent Counsel under
Section 9(b) hereof.  The Corporation shall pay any and all reasonable fees and
expenses incurred by such Independent Counsel in connection with its actions
pursuant to this Agreement, and the Corporation shall pay all reasonable fees
and expenses incident to the procedures of this Section 9(c) regardless of the
manner in which such Independent Counsel was selected or appointed.  Upon the
due commencement date of any judicial proceeding pursuant to Section 11(a)(iii)
of this Agreement, Independent Counsel shall be discharged and relieved of any
further responsibility in such capacity (subject to the applicable standards of
professional conduct then prevailing).

Section 10.  Presumptions and Effects of Certain Proceedings.

(a)If a Change in Control shall have occurred, in making a determination with
respect to entitlement to indemnification hereunder, the person or persons or
entity making such determination shall presume that Indemnitee is entitled to
indemnification under this Agreement if Indemnitee has submitted a request for
indemnification in accordance with Section 9(a) of this Agreement, and the
Corporation shall have the burden of proof to overcome that presumption in
connection with the making by any person, persons or entity of any determination
contrary to that presumption.

(b)The person or entity empowered or selected under Section 9 of this Agreement
shall make the determination of whether Indemnitee is entitled to
indemnification as soon as practicable after receipt by the Corporation of the
request therefore.

(c)The termination of any Proceeding or of any claim, issue or matter therein,
by judgment, order, settlement or conviction, or upon a plea of nolo contendere
or its equivalent, shall not (except as otherwise expressly provided in this
Agreement) of itself adversely affect the right of Indemnitee to indemnification
or create a presumption that Indemnitee did not act in good faith and in a
manner which Indemnitee reasonably believed to be in or not opposed to the

- 19 -

--------------------------------------------------------------------------------

 

best interests of the Corporation or, with respect to any criminal Proceeding,
that Indemnitee had reasonable cause to believe that Indemnitee’s conduct was
unlawful.

Section 11.  Remedies of Indemnitee.

(a)In the event that (i) a determination is made pursuant to Section 9 or 10 of
this Agreement that Indemnitee is not entitled to indemnification under this
Agreement, (ii) advancement of Expenses is not timely made pursuant to Section 8
of this Agreement, (iii) the determination of entitlement to indemnification is
made by Independent Counsel pursuant to Section 9 of this Agreement and such
determination shall not have been made and delivered in a written opinion within
ninety (90) days after receipt by the Corporation of the request for
indemnification, or (iv) payment of indemnification is not made within thirty
(30) days after such determination has been made that Indemnitee is entitled to
indemnification or such determination is deemed to have been made pursuant to
Sections 9 or 10 of this Agreement, Indemnitee shall be entitled to an
adjudication in an appropriate court of the State of Delaware or the
Commonwealth of Massachusetts, of Indemnitee’s entitlement to such
indemnification or advancement of Expenses.  Indemnitee shall commence such
proceeding seeking an adjudication or an award within one hundred eighty (180)
days following the date on which Indemnitee first has the right to commence such
proceeding pursuant to this Section 11(a).

(b)In the event that a determination shall have been made pursuant to Section 9
of this Agreement that Indemnitee is not entitled to indemnification, any
judicial proceeding commenced pursuant to this Section shall be conducted in all
respects as a de novo trial and Indemnitee shall not be prejudiced by any reason
of that adverse determination.  If a Change of Control shall have occurred, in
any judicial proceeding commenced pursuant to this Section the Corporation shall
have the burden of proving that Indemnitee is not entitled to indemnification or
advancement of Expenses, as the case may be.

(c)If a determination shall have been made or deemed to have been made pursuant
to Section 9 or 10 of this Agreement that Indemnitee is entitled to
indemnification, the Corporation shall be bound by such determination in any
judicial proceeding commenced pursuant to this Section, absent (i) a
misstatement by Indemnitee or Indemnitee’s representative of a material fact, or
an omission of any material fact necessary to make Indemnitee’s or Indemnitee’s
representative’s statement not materially misleading, in connection with the
request for indemnification, or (ii) prohibition of such indemnification under
applicable law.

(d)The Corporation shall be precluded from asserting in any judicial proceeding
commenced pursuant to this Section that the procedures and presumptions of this
Agreement are not valid, binding and enforceable and shall stipulate in any such
court that the Corporation is bound by all the provisions of this Agreement.

(e)In the event that Indemnitee, pursuant to this Section, seeks a judicial
adjudication of Indemnitee’s rights under, or to recover damages for breach of,
this Agreement, Indemnitee shall be entitled to recover from the Corporation and
shall be indemnified by the Corporation against, any and all expenses (of the
kinds described in the definition of Expenses) actually and reasonably incurred
by Indemnitee in such judicial adjudication, but only if Indemnitee prevails
therein.  If it shall be determined that Indemnitee is entitled to receive part
but not all of the

- 20 -

--------------------------------------------------------------------------------

 

indemnification or advancement of expenses sought, the expenses incurred by
Indemnitee in connection with such judicial adjudication shall be appropriately
prorated.

Section 12.  Non-Exclusivity; Survival of Rights; Insurance Subrogation.

(a)The rights of indemnification and to receive advancement of Expenses as
provided by this Agreement shall not be deemed exclusive of any other rights to
which Indemnitee may at any time be entitled under applicable law, the
certificate of incorporation or by-laws of the Corporation, any agreement, a
vote of stockholders or resolution of directors or otherwise.  No amendment,
alteration or repeal of this Agreement or any provision hereof shall be
effective as to Indemnitee with respect to any action taken or omitted by such
Indemnitee in Indemnitee’s employment or service as an officer or director prior
to such amendment, alteration or repeal.

(b)To the extent that the Corporation maintains an insurance policy or policies
providing liability insurance for directors, officers, employees, agents or
fiduciaries of the Corporation or of any other corporation, partnership, joint
venture, trust, employee benefit plan or other enterprise which such person
serves at the request of the Corporation, Indemnitee shall be covered by such
policy or policies in accordance with its or their terms to the maximum extent
of the coverage available for any such director, officer, employee, agent or
fiduciary under such policy or policies.

(c)In the event of any payment under this Agreement, the Corporation shall be
subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee who shall execute all papers required and take all action necessary
to secure such rights, including execution of such documents as are necessary to
enable the Corporation to bring suit to enforce such rights.

(d)The Corporation shall not be liable under this Agreement to make any payment
of amounts otherwise indemnifiable hereunder if and to the extent that
Indemnitee has otherwise actually received such payment under any insurance
policy, contract, agreement or otherwise.

Section 13.  Duration of Agreement.

This Agreement shall continue until and terminate upon the later of:  (a) ten
(10) years after the date that Indemnitee shall have ceased to serve as a
director, officer, employee, agent or fiduciary of the Corporation or of any
other corporation, partnership, joint venture, trust, employee benefit plan or
other enterprise which Indemnitee served at the request of the Corporation; (b)
the final termination of all pending Proceedings in respect of which Indemnitee
is granted rights of indemnification or advancement of Expenses hereunder and of
any proceeding commenced by Indemnitee pursuant to Section 11 of this
Agreement.  This Agreement shall be binding upon the Corporation and its
successors and assigns and shall inure to the benefit of Indemnitee and
Indemnitee’s heirs.

Section 14.  Severability.

If any provision or provisions of this Agreement shall be held to be invalid,
illegal or unenforceable for any reason whatsoever:  (a) the validity, legality
and enforceability of the

- 21 -

--------------------------------------------------------------------------------

 

remaining provisions of this Agreement (including, without limitation, each
portion of any Section of this Agreement containing any such provision held to
be invalid, illegal or unenforceable, that is not itself invalid, illegal
unenforceable) shall not in any way be affected or impaired thereby; and (b) to
the fullest extent possible, the provisions of this Agreement (including,
without limitation, each portion of any Section of this Agreement containing any
such provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) shall be construed so as to give effect to
the intent manifested by the provision held invalid, illegal or unenforceable.

Section 15.  Exception to Right of Indemnification or Advancement of Expenses.

Except as provided in Section 11(e), Indemnitee shall not be entitled to
indemnification or advancement of Expenses under this Agreement with respect to
any Proceeding, or any claim therein, brought or made by Indemnitee against the
Corporation.  For the purposes of this Section 15, a Proceeding in the right of
the Corporation shall not be deemed to constitute a Proceeding brought or made
by the Corporation.

Section 16.  Identical Counterparts.

This Agreement may be executed in one or more counterparts, each of which shall
for all purposes be deemed to be an original but all of which together shall
constitute one and the same Agreement.  Only one such counterpart signed by the
party against whom enforceability is sought needs to be produced to evidence the
existence of this Agreement.

Section 17.  Headings.

The headings of the paragraphs of this Agreement are inserted for convenience
only and shall not be deemed to constitute part of this Agreement or to affect
the construction thereof.

Section 18.  Modification and Waiver.

No supplement, modification or amendment to this Agreement shall be binding
unless executed in writing by both of the parties hereto.  No waiver of any of
the provisions of this Agreement shall be deemed or shall constitute a waiver of
any other provisions hereof (whether or not similar) nor shall such waiver
constitute a continuing waiver.

Section 19.  Notice by Indemnitee.

Indemnitee agrees promptly to notify the Corporation in writing upon being
served with any summons, citation, subpoena, complaint, indictment, information
or other document relating to any Proceeding or matter which may be subject to
indemnification or advancement of Expenses covered hereunder.



- 22 -

--------------------------------------------------------------------------------

 

 

 

                                                      COLUMBIA LABORATORIES,
INC.

/s/ Bridget A. Martell

By /s/ Frank C. Condella, Jr.

Bridget A. Martell, Indemnitee

Name:  Frank C. Condella, Jr.
Title:  President and Chief Executive Officer

 

Signed on January 5, 2015 in Boston, MA

I, Frank C. Condella, Jr., President and CEO certify that the Board of Directors
has authorized the Corporation to enter into this Agreement by a resolution
adopted at a meeting of the Board held on December 15, 2014.

/s/ Frank C. Condella, Jr.

Frank C. Condella, Jr

 

- 23 -